BICE, J.
— To excuse one individual for taking the life of another, there must exist a necessity to prevent the commission of a felony or great bodily harm, or a reasonable belief in the mind of the slayer that such necessity does exist. If there is neither the existence of such necessity, nor any reasonable belief of its existence, the law will not acquit the slayer of all guilt.—Oliver v. The State, 17 Ala. 587; Pritchett v. The State, 22 ib. 39.
The case of a mere trespass upon the person and liberty of the slayer, which created no reasonable belief in his mind that any of the trespassers would commit any felony or do him any great bodily harm, cannot be allowed to constitute an exception to the foregoing rules. When such trespass is threatened or committed, he has no right to kill, unless the unlawful act, when properly and lawfully resisted by him, is persisted in by the trespasser, until it ultimately results either in an actual necessity on his part to kill in order to prevent the commission of a felony or great bodily harm, or in the reasonable belief by him of the existence of such necessity.C*43arroll v. The State, 23 Ala. 28; State v. Craton, 6 Ired. 164.
Believing the foregoing legal propositions to be correct, and being bound to construe the charges and refusals to charge in connection with the evidence, we cannot do otherwise than declare, that there is no error in the charges given, nor in the refusals to charge as requested, of which the prisoner has any right to complain.
We admit the right of any citizen to resist any attempt to put any illegal restraint upon his liberty. But his resistance must not be in enormous disproportion to the injury threatened. He has no right to kill, to prevent a mere trespass, which is unaccompanied by any imminent danger of great bodily harm or felony, and which does not produce in his mind any reasonable belief of such danger. We cannot sanction the charges asked by the prisoner and refused by the court, to the full extent to which they go.
Any fact which tended to prove what was the real motive of the prisoner for killing $he deceased, or the purpose of deceased in going to the house of the prisoner, or which tended to prove that at the time of the killing the prisoner knew that the deceased and his companions did not intend to commit any felony, or do him any great bodily harm, was relevant evidence. In this point of view, the evidence excepted to by the prisoner was admissible.
The prisoner did not object to this evidence on the ground that the affidavit and warrant were not produced ; they had just been offered by the State, and been excluded on the objection of the prisoner. The only question raised by the objection was as to the relevancy of the evidence as offered ; and as it was relevant, there was no error in overruling the objection. If the prisoner had objected on the ground that the affidavit itself and warrant were not produced, and the affidavit and warrant had not then been produced, we would have been called on to decide whether such an objection should have been sustained. But as it is not presented in that way, we do not intimate an opinion on that question. —Allen v. Smith, 22 Ala. 416.
The verdict is sufficient to sustain the judgment and sentence.—Noles v. The State, 24 Ala. 672.
We are fully convinced that there is no error against the *44prisoner, in any of the proceedings, which authorizes a reversal of the judgment and sentence- pronounced by .the Circuit Court of Dallas county; and we af&rxn said judgment and sentence, and direct said sentence to be carried into execution.